Title: Mary Smith Cranch to Abigail Adams, 7 November 1800
From: Cranch, Mary Smith
To: Adams, Abigail


				
					Quincy Nov. 7 1800
				
				welcome thou best of women thou best of Sisters thou kindest of Friends the Soother of ever human woe to the city of Washington. welome to the best of men welcome to a Nephew & neice who Love honor, & respects you take their Sweet ofspring to your benevolent Bosom & say to thus would your Grandmama do if she could hold you in her arms.— I tremble I can scarcly hold my pen other must tell you how I am afflected with Boils 40 upon my backe many of them

Break more would if I had strength to fill them out but if wine Wey [& caling pleantifully] will do I shall soon get it Love to every one
				I can no More
				yours affectionatly
				
					M C
				
			